Citation Nr: 0521216	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
January 1967 rating decision that denied entitlement to 
service connection for arthritis of the cervical spine, on an 
accrued basis.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.  He died in January 2001, and is survived by the 
appellant, his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found no CUE in a January 1967 RO decision to 
deny service connection for arthritis of the cervical spine 
on an accrued basis.  

The veteran appealed to the Board, and a March 2004 Board 
decision found no CUE in the January 1967 rating decision, 
which denied service connection for arthritis of the cervical 
spine on an accrued basis.  The appellant appealed to the 
United States Court of Appeals for Veterans' Claims (Court).  
The parties filed a Joint Motion for Remand (submitted on 
behalf of both the appellant and the Secretary of Veterans' 
Affairs), and the Court issued an April 15, 2005, Order, 
which vacated that part of the Board's March 2004 decision 
that had found no CUE in the January 1967 RO decision to deny 
service connection for arthritis of the cervical spine on an 
accrued basis.  The Court also remanded the appeal to the 
Board for readjudication, to include further reasons and 
bases in support of a decision on the appeal.  

The April 2005 Court Order has no affect on the issues which 
the Board remanded for further development in March 2004, 
namely, whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder; entitlement to service connection 
for depression; and entitlement to an increased rating for 
left shoulder dislocations, with abduction limitation (each 
claim on an accrued basis).  Those issues remain for the 
attention of the RO via the Appeals Management Center in 
Washington, D.C., for the completion of the requested 
development.  

FINDING OF FACT

The January 1967 RO decision to deny service connection for 
arthritis of the cervical spine was consistent with governing 
law and supported by evidence then of record.  


CONCLUSION OF LAW

The January 1967 rating decision to deny service connection 
for arthritis of the cervical spine was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  VCAA does not apply to the claim presently on 
appeal and adjudicated on the merits herein.  

CUE for Accrued Benefits Purposes  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  For a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  At the 
time of the veteran's death in January 2001, he had a CUE 
claim pending at the RO for consideration.  

Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the purposes 
of authorizing benefits, the rating or other adjudicative 
decision which reverses or revises the prior decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at that time 
must have been incorrectly applied.  The error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made, 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The regulatory provisions extant in January 1967 with respect 
to establishing entitlement to service connection for a 
particular disability were essentially the same as they are 
today.  Specifically, in order to establish service 
connection for a claimed disability, facts must demonstrate 
that a disease or injury resulting in current disability was 
incurred in the active military service, or if pre-existing 
active service, was aggravated therein.   38 C.F.R. § 3.303 
(1966, 2003).  

When the RO renders an adverse decision, the claimant has the 
right to disagree with that decision by filing a notice of 
disagreement within one year from the date of mailing of 
notice of the decision.  Absent such appeal, the adverse 
decision becomes final.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1966); 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2004).  

The veteran, during his lifetime, claimed entitlement to 
revision based on CUE of a January 1967 rating decision which 
denied service connection for arthritis of the cervical 
spine.  He argued essentially that because there was private 
medical evidence showing a diagnosis of arthritis of the 
cervical spine before the RO at that time, the claim for 
service connection should have granted.  The appellant 
continues that argument for accrued benefits purposes.

The veteran's original claim for service connection for a 
left shoulder injury was received at the RO in December 1966, 
several months after service discharge.  In it, the veteran 
stated that the left shoulder injury affected movement of his 
"neck".  On the same day that the RO received his 
application, it also received a VA "Certificate of Attending 
Physician" from a private physician, Dr. S. S. B., on which 
Dr. B. indicated that he had rendered professional treatment 
to the veteran on December 6 and December 7, 1966.  Under 
"clinical findings and symptomatology, Dr. B., noted 
"History of spontaneous dislocation of left shoulder" and 
"mild arthritis of of (sic) 4th [and] 5th cervical 
vertebrae."  The diagnosis was mild arthritis, cervical 
sprain, and, under another section on the form, Dr. B. noted 
that x-rays of the left shoulder were negative and x-rays of 
the cervical spine had shown "arthritic changes-4th [and] 
5th."

A January 1967 VA examination report showed with regard to 
the neck and left shoulder that there was no spasm, no points 
of tenderness, no muscular atrophy.  There was normal range 
of motion of the neck and left shoulder except for abduction 
of the shoulder which was accompanied by tenderness when 
abducted from 180 [degrees] to 90 [degrees] to the vertical.  
The examiner order x-rays of the left shoulder and cervical 
spine, and the x-ray report is of record and showed that the 
x-rays of the left shoulder and cervical spine were negative.  
The examiner rendered the following diagnoses:  "(1) History 
of dislocations of left shoulder with slight difficulty on 
abduction of left arm; (2) No evidence of arthritis of 
cervical spine found."

In the January 1967 rating decision, the RO noted that the 
issue was service connection for residuals of a left shoulder 
injury and provided as follows:  

The veteran's entrance examination on 
1/19/62 was essentially negative.  On 
11/9/64, veteran sprained his left 
shoulder.

Supporting evidence submitted with the 
veteran's claim indicates periodic 
dislocation of the left shoulder with X-
ray of the cervical spine showing 
arthritic changes.  The current X-ray of 
the left shoulder and cervical spine is 
negative.  The veteran gives a history of 
recurrent dislocation of the left 
shoulder which sometimes leaves stiffness 
in the neck.  Orthopedic examination 
shows normal range of motion in the neck 
and left shoulder except for abduction, 
which is accompanied by tenderness when 
abducted from 180 [degrees] over 90 
[degrees] to the vertical.  

In view of the anticipated improvement in 
the veteran's left shoulder conditions, 
re-examination is being ordered in three 
years.  

The RO granted service connection for dislocation, recurrent, 
left shoulder with difficulty in abduction, and denied 
service connection for arthritis of the cervical spine, 
noting "ARTHRITIS OF CERVICAL SPINE-not found on last 
examination dated 1/20/67."  

The RO's description, in the January 1967 rating decision, of 
the reasons for its decision to deny service connection for 
arthritis of the cervical spine is brief because, before 
February 1, 1990, when 38 U.S.C. § 5104(b) was added to the 
law to require VA to specify in rating decisions the evidence 
considered and the reasons for the disposition, rating 
decisions often lacked such specificity.  Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  Nevertheless, it is clear that 
the RO had private medical evidence of a diagnosis of 
arthritis of the cervical spine which the private examiner 
stated was shown by x-ray, and VA medical evidence which 
concluded that there was no evidence, including on x-ray, of 
the existence of arthritis of the cervical spine.  In denying 
the claim, the RO noted that the condition was "not found on 
last examination dated 1/20/67", meaning the VA examination.  
Thus, the Board concludes that the RO assigned more probative 
weight in this case to the findings on the VA examination 
report and x-ray report than it did to the statement and 
diagnosis provided by the private doctor.

The appellant's argument that the RO erred in having assigned 
more probative weight to the VA examination report rather 
than to the private report is merely to express disagreement 
with how the facts were weighed and evaluated, and such 
disagreement cannot be CUE.  The RO in 1967 was not required 
to provide and did not provide a lengthy explanation for its 
decision, but the Board notes that the two conflicting items 
of evidence were considered by the RO along with other 
evidence which included service medical records which showed 
no complaints or findings relevant to a neck or cervical 
spine disability.  Thus, the RO may have viewed the VA 
examination, which also showed no findings of spasm, points 
of tenderness, or muscular atrophy of the neck and a normal 
range of motion of the neck to be more consistent with the 
lack of complaints or findings pertaining to a neck disorder 
in service.  The VA examination findings were also more 
complete than the private examiner's statement which recorded 
only history and the findings on x-ray and no findings on a 
physical examination.

It appears that the RO, in placing more probative weight on 
the VA medical evidence, decided that the arthritis of the 
cervical spine was not shown, that is, that the veteran did 
not have arthritis of the cervical spine, and that therefore 
service connection could not be granted for such a 
disability.  This was not error, but a matter of judgment 
which the RO was required to exercise in order to adjudicate 
the claim.  The principal that the veteran must currently 
have the disability for which benefits are being claimed is 
still true today as it was in 1967.  See Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Not having the 
disability for which compensation or service connection is 
being claimed is a reason for denial of a claim for service 
connection under all theories of entitlement to service 
connection, i.e., on a direct basis, on a secondary basis, 
and on a presumptive basis.  38 C.F.R. § 3.303, 3.304, 3.307, 
3.309(a), 3.310(a).  In this regard, the Board notes that, 
although it is unclear whether the RO considered the claim 
for arthritis under provisions providing a presumption of 
service connection for that disease if it manifests itself to 
a degree of 10 percent or more in the year following service, 
that the RO decided that the preponderance of the evidence 
was against the claim that the veteran currently had the 
disease-i.e., that it was not manifest at all currently--
would have been a sufficient basis for denial of the claim on 
a presumptive basis as well in the year following service 
separation in May 1966.

For the reasons noted above, the Board concludes that in 
contending that the RO's January 1967 rating decision was 
based on CUE, the appellant has set forth nothing more than 
disagreement with how the RO, at that time, evaluated the 
probative value of the evidence.  Such disagreement is not 
CUE, and therefore the claim must be denied.


ORDER

The claim to revise the January 1967 RO rating decision on 
the basis of CUE, for accrued benefits purposes, is denied. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


